Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7,15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (US20170119225A1).
	Regarding claim 1, Xia teaches 
a housing (upright 12 and base 14 combined, figure 1) adapted to move along a surface to be cleaned, the housing having a brush chamber (brush camber 565, figure 2) and an inlet opening (suction nozzle 594 para 066, figure 10) configured to be adjacent the surface to be cleaned as the housing moves across a surface;
a fluid delivery system (abstract, claim 1, para 0035, 0042-0041 0072,0075, figure 1) including a supply tank (supply tank 301, figure 6) configured to store cleaning fluid and a fluid distributor (fluid dispenser 554, figure 10) configured to apply cleaning fluid to the surface to be cleaned;
a collection cup (dirty tank assembly 400, figure 1) rearward of the inlet opening and the brush chamber (as shown in figure 1 the inlet opening and brush chamber protrude outwardly upright assembly 12), and removably mounted to the housing (para 0045,0054);
a brushroll (brushroll 546, figure 10) in the brush chamber mounted in the housing for rotation about an axis, a portion of the brushroll projecting through the inlet opening to sweep the surface to be cleaned, the brushroll having a sweeping medium comprising microfiber material capable of absorbing liquid, the brushroll configured to mechanically propel dirt and liquid from the surface to be cleaned into the collection cup; and
a brushroll motor (motor 503, para 0060, 0063) drivingly connected to the brushroll for rotation of the brushroll about the axis; and
a squeegee (rear wiper squeegee 538, figure 10) provided on the housing, rearwardly of the brushroll, and configured to contact the surface to be cleaned below the housing as the housing moves along the surface to be cleaned (para 0062,0066-0067);
wherein the collection cup comprises an entrance opening (para 0066, “fluid recovery pathway”, figure 16b, para 0078)  and a collection chamber (recovery tank 401, figure 16b) that is in fluid communication with the brush chamber via the entrance opening, whereby dirt and liquid mechanically propelled through the entrance opening by the brushroll are collected within the collection chamber defined by the collection cup (0078, figures 10,16b para 0066 – 0068 that squeegee and brushroll mechanical propel dirt to entrance opening ).
Regarding claim 2, Xia teaches wherein the housing comprises opposing lateral sides, and the collection cup is removable from the housing through one of the opposing lateral side sides of the housing for emptying (see figure 2, para 0039,0042,0045,0047 discloses removing the dirty tank assembly 400).
Regarding claim 3, Xia teaches battery mounted to the housing and electrically connected to the brushroll motor (para 0080).
Regarding claim 4, Xia teaches pocket in which the collection cup is mounted, wherein the housing comprises opposing lateral sides and the pocket is accessible through one of the opposing lateral sides, wherein the collection cup is slidable through the one of the opposing lateral sides to remove the collection cup from the pocket (see figure 2, para 0039,0042,0045,0047 discloses removing the dirty tank assembly 400).
Regarding claim 7, Xia teaches a brushroll clearance that varies radially relative to the axis to increase or decrease the compression of the brushroll by the brush chamber (see figures 10-14).
Regarding claim 15, Xia teaches a hybrid brushroll including a plurality of bristles, with the microfiber material arranged between the bristles (para 0029).
Regarding claim 20, Xia teaches wherein the sweeper is a multi-function sweeper configured to perform both dry sweeping and wet mopping (para 0028, 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4,6-7,10-11,15-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt ( US 20200196818 A1) in view of Xia et al. (US20170119225A1).
Regarding claim 1, Verhasselt teaches 
a housing (housing 60, figure 2) adapted to move along a surface to be cleaned, the housing having a brush chamber (first brush pocket 66 and second brush pocket 68, figure 2; para 0051-0053) and an inlet opening configured to be adjacent the surface to be cleaned as the housing moves across a surface (para 0051-0053); 
a fluid delivery system (para 0025,0027-0028 0035) including a supply tank (cleaning fluid reservoir 20, figure 1) configured to store cleaning fluid and a fluid distributor (fluid dispensing orifice 44, figure 2;  para 0035-0036) configured to apply cleaning fluid to the surface to be cleaned; a collection cup (solid debris reservoir 34, figure 2) rearward of the inlet opening and the brush chamber, and removably mounted to the housing (end of para 0050); 
a brushroll (first and second brush 30, 32, figure 2; para 0031-0032) in the brush chamber mounted in the housing for rotation about an axis, a portion of the brushroll projecting through the inlet opening to sweep the surface to be cleaned (figure 2), the brushroll having a sweeping medium comprising microfiber material capable of absorbing liquid (para 0066) the brushroll configured to mechanically propel dirt and liquid from the surface to be cleaned into the collection cup (bottom wall 46, figure 2); and a brushroll motor (para 0006, 0034) drivingly connected to the brushroll for rotation of the brushroll about the axis, a squeegee provided on the housing (see claim 1 and para 0041-0043), 
wherein the collection cup comprises an entrance opening (opening 50, figure 2) and a collection chamber (bottom wall 46, figure 2); that is in fluid communication with the brush chamber via the entrance.
Verhasselt fails to explicitly teach a squeegee provided on the housing, rearwardly of the brushroll.
Xia teaches a squeegee (rear wiper squeegee 538, figure 10) provided on the housing, rearwardly of the brushroll, and configured to contact the surface to be cleaned below the housing as the housing moves along the surface to be cleaned (para 0062,0066-0067);
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Verhasselt to include the teachings of Xia so there is a squeegee rearwardly of the brushroll. This modification would help with wiping residual liquid from the surface. 
Regarding claim 2, modified Verhasselt teaches the housing comprises opposing lateral sides, and the collection cup is removable from the housing through one of the opposing lateral side of the housing for emptying (para 0050-0052)
Regarding claim 3, modified Verhasselt teaches a pocket in which the collection cup is mounted, wherein the housing comprises opposing lateral sides and the pocket is accessible through one of the opposing lateral sides, wherein the collection cup is slidable through the one of the opposing lateral sides to remove the collection cup from the pocket (para 0008,0050,0055 discloses that the debris collection reservoir is removable for emptying by an operator and can be slid out and lock back in; para 0058).
Regarding claim 4, modified Verhasselt teaches battery (power source 26, figure 1; para 0026, power source is mounted to scrubber assembly 12 in figure 1 and which scrubber assembly consists of the housing) mounted to the housing and electrically connected to the brushroll motor.
Regarding claim 6, modified Verhasselt teaches the collection cup (solid debris reservoir 34, figure 2) is positioned between the brushroll (first and second brush 30, 32, figure 2) and the battery (power source 26, figure 1).
Regarding claim 7, modified Verhasselt teaches the brush chamber (first brush pocket 66 and second brush pocket 68, figure 2) comprises a brushroll clearance (see space between first and second brush pocket 66 and 68, figures 2) that varies radially relative to the axis to increase or decrease the compression of the brushroll by the brush chamber.
Regarding claim 10, Verhasselt teaches an interference edge (see space between front wall 70 and first brushroll 30, figure 2; para 0053) facing the brush chamber and interfacing with a leading portion of the brushroll (see figure 2; para 0038)
	Regarding claim 11, Verhasslet teaches a cover on the housing which encloses the collection cup and the brushroll, wherein the cover is removable from the housing without the use of tools, and wherein the collection cup is configured to be removed from the housing for emptying without removing the cover from the housing ( para 0050, 0055 Verhasselt disclose that the dirt collection reservoir can be can be slid out from the side housing 60 without removing the top cover of dirt collection reservoir see figure 3).

Regarding claim 15, modified Verhasselt teaches the brushroll comprises a hybrid brushroll including a plurality of bristles, with the microfiber material arranged between the bristles (para 0066).
Regarding claim  16, modified Verhasselt teaches wherein the supply tank (fluid reservoir 20, figure 1) is mounted to the upright body (figure 1); and a swivel joint (chassis 18, figure 1) coupling the upright body to the housing, the swivel joint defining a first axis about which the upright body is configured to be pivoted front-to-back with respect to the housing and a second axis about which the upright body is configured to be pivoted side-to-side with respect to the housing (para 0067).
Regarding claim 17, Verhasselt teaches an upright body pivotally mounted to the housing, a single rear wheel disposed at a rear of the housing and centered below the upright body; and a pair of forward wheels disposed on the housing, forwardly of the single rear wheel (Verhasselt disclose various different types of wheel arrangements for device; para 0024, 0067).
Regarding claim 18, Verhasselt teaches an upright body pivotally (figure 1, para 0067) mounted to the housing, the upright body comprising a handle (upright handle 14, figure 1) and a frame (figure 1), wherein the supply tank (cleaning fluid reservoir 20, figure 1) is mounted to the frame, and wherein the handle pivotally-coupled with the frame to pivot between an extended position and a folded position (para 0024).
Regarding claim 20, Verhasselt teaches the sweeper is a multi-function sweeper (floor maintenance machine 10, figure 1) configured to perform both dry sweeping and wet mopping (para 0027-0028).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US20170119225A1). in view of Tonderys et al. ( US 20190090701 A1)
Regarding claim 5, Xia teaches all the limitations stated above, except an USB charging port on one of the housing and the battery.
Tonderys teaches a USB charging port on base of a vacuum cleaner (see para 0120).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Xia so that power source is charge by a USB terminal. This modification is more cost effective because it would allow a user to be able to use a wire from a phone or another electronic device to charge their surface cleaning apparatus. 
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable by Caruso (US 5657503 A).
Regarding claim 8 Caruso teaches
a housing (device 30, figure 5) adapted to move along a surface to be cleaned, the housing having a brush chamber (see element 1, figure 1-5) and an inlet opening (col 9 lines 5-20, col 10 lines 25-30), configured to be adjacent the surface to be cleaned as the housing moves across a surface;
a fluid delivery system (reservoir 44, figure 3; col 6 lines 40-55) including a supply tank configured to store cleaning fluid and a fluid distributor configured to apply cleaning fluid to the surface to be cleaned;
a collection cup (staging area 56, figure 3) rearward of the inlet opening and the brush chamber, and a
collection chamber (see figure 3, area where staging 56) that is in fluid communication with the brush chamber via the entrance opening;
a brushroll (roller 32, figure 3) in the brush chamber mounted in the housing for rotation about an axis, a portion of the brushroll projecting through the inlet opening to sweep the surface to be cleaned, the brushroll having a sweeping medium comprising microfiber material capable of absorbing liquid (see abstract “absorbent outer surface adapted to scrub the hard surface and remove waste fluid from the hard surface”)
a brushroll motor (motor `128, figures 3-4drivingly connected to the brushroll for rotation of the brushroll about the axis; and
a ramp (see figures 3, shear 34 and mechanism for 36)  provided at a rear portion of the brush chamber for guiding dirt and liquid toward the entrance opening and into the collection chamber, the ramp extending from a rear side of the inlet opening upwardly to the entrance opening of the collection cups wherein the brushroll configured to mechanically propel dirt and liquid from the surface to be cleaned up the ramp and into the collection cup through the entrance opening (see figure 3, abstract);
whereby dirt and liquid mechanically propelled through the entrance opening by the brushroll are collected within the collection chamber defined by the collection cup (abstract, shear, “the water is being sheared from the roller”).
Caruso fails to teach a collection cup rearward of the inlet opening and the brush chamber, and removably mounted to the housing, wherein the collection cup comprises an entrance opening in the first embodiment. 
Caruso in another embodiment teaches a collection cup (staging area 56, figure 3) rearward of the inlet opening and the brush chamber, and removably mounted to the housing, wherein the collection cup comprises an entrance opening (col 12 lines 52-56).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Caruso to include the teachings of another embodiment so that collection cup is removable. This modification would allow a staging area is easier to clean, if it becomes clogged with debris.
Regarding claim 9, a cover (housing 52, figure 3) on the housing which encloses the collection cup and the brushroll, the cover comprising an upper inside surface which overlies the ramp, and wherein the upper inside surface of the cover is angled downwardly in a rearward direction toward the collection cup.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt ( US 20200196818 A1) in view of Xia et al. (US20170119225A1) and Chow ( US 20120110757 A1).
Regarding claim 12, modified Verhasselt teaches all the limitations stated above except, the cover being least partially formed from one of a translucent material and a transparent material, such that the brushroll and the collection chamber defined by the collection cup are at least partially visible to a user through the cover without removing the cover.
Regarding claim 12, Chow teaches that sweeper cover has transparent cover (para 0023).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the assembly of Verhasselt so that the cover is see through. This modification would allow a user to see if the collection reservoir is full needs to be to emptied, while the vacuum cleaner is running. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt ( US 20200196818 A1) in view of Xia et al. (US20170119225A1) and Caruso (US 6026529A)
Regarding claim 13, modified Verhasselt teaches all the limitations stated above except, a brushroll latch securing the brushroll within the brush chamber, wherein the brushroll is removably mounted in the brush chamber by the brushroll latch, wherein the brushroll latch is inaccessible with the cover on the housing and accessible with the cover removed from the housing.
Caruso teaches a cover for the brushroll that has a latch (col 7 lines 5-11). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the assembly of Verhasselt so that the cover has a latch that secures the roller in place. This modification ensures that the brushroll is secure in place.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt (US 20200196818 A1) in view of Xia et al. (US20170119225A1) and MacGregor (US4875246A)
Regarding claim 14, modified Verhasselt teaches all the limitations stated above, and upright body that pivotally mounted to the housing (see figure 1, para 0067), but fails to teach the wherein the fluid distributor located on the upright body and configured to spray cleaning fluid outwardly and forwardly in front of the housing directly onto the surface to be cleaned.
MacGregor teaches surface treating device with a fluid distributor located on the upright body (see slots 78 passageway 72, figures 1, 3; col 4 lines 5-25).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the assembly of Verhasselt to include fluid distributor on upright body. This modification would help with allowing fluid to be directly applied to the surface. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt (US 20200196818 A1) in view of Xia et al. (US20170119225A1) and Happonen et al. (US 20160201278 A1)
Regarding claim 19, modified Verhasselt teaches all limitations stated above ,but fails to teach the sweeper is an autonomous sweeper comprising an autonomous drive system configured to drive the housing autonomously over the surface to be cleaned.
Happonen et al. teach scaling down cleaning device to be turned into self driving robot vehicle (see para 0074). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the assembly of Verhasselt to include the teachings of Happonen to scale the down device to be an autonomous driving device. This modification would allow a user to let the device run by itself and free up time for them ,and allow them to focus their attention on other tasks. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependent claims have been considered but are moot because the new ground of rejection relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723